DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 09/24/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). 
While the Applicant specifies above that “execute a first machine learning model on electronic images associated with an electronic claim to assess and generate metadata on what is identified in each of the electronic images”, there is no written content as to how or what specific algorithms are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to access and generate metadata on what is identified on each image. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
While the Applicant specifies above that “execute a second machine learning model to identify a subset of the electronic images associated with the electronic claim based on the generated metadata”, there is no written content as to how or what specific algorithms are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to identify a particular subset of image based on the metadata. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
While the Applicant specifies above that “execute the first machine learning model on the electronic images associated with the electronic claim to assess and generate additional metadata when a vehicle is identified in any of the electronic images, on whether each of the obtained electronic images with the identified vehicle is illustrating an internal or external view of the identified vehicle, what one or more components of the identified vehicle are identified, and what is a percentage probability that each of the one or more identified components is damaged”, there is no written content as to how or what specific algorithms are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to conduct to the claimed identifications. As such, the disclosure does not objectively In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
	Therefore, claims 1, 2, 6, 7, 11-13, 17, 18 and the respective dependent claims are rejected as failing the written description requirement.  

	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a process, an apparatus and a manufacture, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
executing, by a computing device, a first machine learning model on electronic images associated with an electronic claim to assess and generate metadata on what is identified in each of the electronic images; 
executing, by the computing device, a second machine learning model to identify a subset of the electronic images associated with the electronic claim based on the generated metadata; and 
providing, by the computing device, the identified subset of electronic images with the generated metadata to a client computing device to assess damage in the electronic claim.
wherein the executing the first machine learning model on the electronic images associated with the electronic claim further comprises: executing, by the computing device, the first machine learning model on the electronic images associated with the electronic claim to assess and generate additional metadata when a vehicle is identified in any of the electronic images, on whether each of the obtained electronic images with the identified vehicle is illustrating an internal or external view of the identified vehicle, what one or more components of the identified vehicle are identified, and what is a percentage probability that each of the one or more identified components is damaged.
wherein the providing the identified subset of electronic SMRH:4811-1813-8569.1-31-images with the generated metadata comprises: providing, by the computing device, the identified subset of electronic images with the generated metadata to a client computing device to assess likely causality and relation of one or more reported or treated injuries to the damage in the electronic claim.
obtaining, by the computing device, feedback data on the subset of the electronic images from a client computing device; and utilizing, by the computing device, the obtained feedback data to train at least one of the first machine learning model or the second machine learning model.
obtaining the electronic images associated with the electronic claim from one or more image databases.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers providing modified image to access damage for insurance claim but for the recitation of generic computer components. That is, other than reciting “by a computing device”, “one or more physical processors configured by machine-readable instructions to”, “a non-transitory machine readable medium having stored thereon instructions comprising executable code which when executed by one or more processors, causes the processors to” or “a … computing device, comprising memory including programmed SMRH:4811-1813-8569.1-35-instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions to” nothing in the claim elements that precludes the steps from that of a fundamental economic practice of analyzing and providing modified image for insurance claim proposes. For example, but for the “by the computing device” language, “executing, by a computing device, a first machine learning model on electronic images associated with an electronic claim to assess and generate metadata on what is identified in each of the electronic images” in the context of the claimed invention encompasses one or more person, such as an insurance claim analyst, manually executing the first machine learning model;
executing, by the computing device, a second machine learning model to identify a subset of the electronic images associated with the electronic claim based on the generated metadata” in the context of the claimed invention encompasses one or more person, such as an insurance claim analyst, manually executing the second machine learning model;
but for the “by the computing device” language, “providing, by the computing device, the identified subset of electronic images with the generated metadata to a client computing device to assess damage in the electronic claim” in the context of the claimed invention encompasses one or more person, such as an insurance claim analyst, manually providing the image with metadata to another person to assess damage;
but for the “by the computing device” language, “executing, by the computing device, the first machine learning model on the electronic images associated with the electronic claim to assess and generate additional metadata when a vehicle is identified in any of the electronic images, on whether each of the obtained electronic images with the identified vehicle is illustrating an internal or external view of the identified vehicle, what one or more components of the identified vehicle are identified, and what is a percentage probability that each of the one or more identified components is damaged” in the context of the claimed invention encompasses one or more person manually executing the first machine learning model making various determination;
but for the “by the computing device” language, “wherein the providing the identified subset of electronic SMRH:4811-1813-8569.1-31-images with the generated metadata comprises: providing, by the computing device, the identified subset of electronic images with the generated metadata to a client computing device to assess likely causality and relation of one or more reported or treated injuries to the damage in the electronic claim” in the context of the claimed invention encompasses one or more person manually providing the images to assess likely causality and relation of one or more related or treated injuries to the damage in the claim;
but for the “by the computing device” language, “obtaining, by the computing device, feedback data on the subset of the electronic images from a client computing device; and utilizing, by the computing device, the obtained feedback data to train at least one of the first machine learning model or the second machine learning model” in the context of the claimed invention encompasses one or more person, such as an insurance analyst, manually obtaining feedback data and utilizing the feedback data to train the models;
but for the “by the computing device” language, “obtaining the electronic images associated with the electronic claim from one or more image databases” in the context of the claimed invention encompasses one or more person manually obtaining the images from one or more image databases.
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional element of computing device / processor to perform i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computing device./ processor to provide modified image for insurance assessment amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical 
Additional elements that require no more than a generic computer to perform generic computer functions includes executing a model, (Performing repetitive calculations, Flook) transmitting and obtaining data (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec) and obtaining image from database. (Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.) These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert el al. (US 10832065) in view of Schiff et al. (US 7991715)

As per claim 1, Lambert teaches a method comprising:
executing, by a computing device, a first machine learning model on electronic images associated with an electronic claim to assess and generate metadata on what is identified in each of the electronic images; (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
providing, by the computing device, the electronic images with the generated metadata to a client computing device to assess damage in the electronic claim. (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
Lambert does not explicitly teach executing, by the computing device, a second machine learning model to identify a subset of the electronic images associated with the electronic claim based on the generated metadata; 
Schiff teaches executing machine learning model to identify a relevant subset of electronic images based on metadata of the image. (See Schiff Col. 14 Line 48-53 and Col. 16 Line 47-59)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance image processing system taught by Lambert with teaching from Schiff to determine a subset image to be provided for assessment. One of ordinary skill in the art would have been motivated as selectively providing subset of image, such as relevant images, reduces unnecessary processing.

As per claim 6, Lambert teaches a system comprising:

execute a first machine learning model on electronic images associated with an electronic claim to assess and generate metadata on what is identified in each of the electronic images; (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
provide the electronic images with the generated metadata to a client computing device to assess damage in the electronic claim. (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
Lambert does not explicitly teach execute a second machine learning model to identify a subset of the electronic images associated with the electronic claim based on the generated metadata; 
Schiff teaches executing machine learning model to identify a relevant subset of electronic images based on metadata of the image. (See Schiff Col. 14 Line 48-53 and Col. 16 Line 47-59)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance image processing system taught by Lambert with teaching from Schiff to determine a subset image to be provided for assessment. One of ordinary skill in the art would have been motivated as selectively providing subset of image, such as relevant images, reduces unnecessary processing.

	As per claim 11, Lambert teaches a non-transitory machine readable medium having stored thereon instructions comprising executable code which when executed by one or more processors, causes the processors to:

provide the electronic images with the generated metadata to a client computing device to assess damage in the electronic claim. (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
Lambert does not explicitly teach execute a second machine learning model to identify a subset of the electronic images associated with the electronic claim based on the generated metadata; 
Schiff teaches executing machine learning model to identify a relevant subset of electronic images based on metadata of the image. (See Schiff Col. 14 Line 48-53 and Col. 16 Line 47-59)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance image processing system taught by Lambert with teaching from Schiff to determine a subset image to be provided for assessment. One of ordinary skill in the art would have been motivated as selectively providing subset of image, such as relevant images, reduces unnecessary processing.

	As per claim 17, Lambert teaches a computing device, comprising memory including programmed SMRH:4811-1813-8569.1-35- 08252013CN-315778PATENT Docket No.: 13CN-315778-US (MITCH-CSG-00016US) instructions stored thereon and one or more processors configured to be capable of executing the stored programmed instructions to:



provide the electronic images with the generated metadata to a client computing device to assess damage in the electronic claim. (See Lambert Col. 5 Line 54 – Col. 6 Line 7)
Lambert does not explicitly teach execute a second machine learning model to identify a subset of the electronic images associated with the electronic claim based on the generated metadata; 
Schiff teaches executing machine learning model to identify a relevant subset of electronic images based on metadata of the image. (See Schiff Col. 14 Line 48-53 and Col. 16 Line 47-59)
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the insurance image processing system taught by Lambert with teaching from Schiff to determine a subset image to be provided for assessment. One of ordinary skill in the art would have been motivated as selectively providing subset of image, such as relevant images, reduces unnecessary processing.

	As per claim 2, 6, 12, 13 and 18, Lambert in view of Schiff teaches:
	execute the first machine learning model on the electronic images associated with the electronic claim to assess and generate additional metadata when a vehicle is identified in any of the electronic images, on whether each of the obtained electronic images with the identified vehicle is illustrating an internal or external view of the 

	As per claim 3, 7, 14 and 19, Lambert in view of Schiff teaches:
	wherein the providing the identified subset of electronic images with the generated metadata comprises providing the identified subset of electronic images with the generated metadata to a client computing device to assess likely causality and SMRH:4811-1813-8569.1-36- 08252013CN-315778PATENT Docket No.: 13CN-315778-US (MITCH-CSG-00016US) relation of one or more reported or treated injuries to the damage in the electronic claim.  (See Lambert Col. 5 Line 31 – Col. 6 Line 7)

	As per claim 4, 8, 15 and 20, Lambert in view of Schiff teaches:
	obtain feedback data on the subset of the electronic images from a client computing device; and utilize the obtained feedback data to train at least one of the first machine learning model or the second machine learning model.  (See Lambert Col. 10 Line 20-36)

	As per claim 5, 9, 16 and 21, Lambert in view of Schiff teaches:
	obtain the electronic images associated with the electronic claim from one or more image databases. (See Lambert Col. 5 Line 54 – Col. 6 Line 7)

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698